Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The IDS filed 12/27/2019 has been considered.
US 2011/0061683, 2005/0027387, 9,073103, 2010/0040779 and 9,305,767 are cited to show the state of the art with respect to methods and apparatuses for processing substrates.
JP 2007-123393 and US 2011/0061683 are considered to be the closest prior art with respect to the instant claims.
Both referenced documents are directed to apparatuses and methods for processing substrates in multistation processing systems.
However, neither these documents, nor the other prior art taken alone or in combination teach or fairly suggest the apparatus and a method as claimed.
Specifically, with respect to the apparatus the prior art fails to teach or fairly suggest a detector configured to detect a value of a parameter indicating a state of the first liquid supplied from the liquid supply into the storage or a state of the processing liquid in the storage which is varied as the first liquid is supplied from the liquid supply; and a controller configured to control the multiple processors to perform the liquid processing in sequence, wherein the controller determines, based on a detection result of the value of the parameter detected by the 
With respect to the claimed method, the prior art fails to teach or fairly suggest detecting a value of a parameter indicating a state of the first liquid which is supplied from the liquid supply into the storage or a state of the processing liquid in the storage which is varied as the first liquid is supplied from the liquid supply; and determining, based on a detection result of the detected value of the parameter, whether it is possible to supply the processing liquid continuously into a preset number of processors at the same time from the storage under a condition requested by the processors, and, when it is not possible, performing a simultaneous processing restricting control of reducing a number of processors which are supposed to perform the liquid processing at the same time with the processing liquid supplied from the storage to be lower than the preset number together with other limitations recited by independent claim 17.
JP 2007-123393 teaches a method and apparatus for processing substrates at multiple processors using a processing liquid. The disclosed apparatus comprises a controller, the disclosed process is controlled by the controller. However, in contrast to the claimed method and apparatus JP 2007-123393 
US 2011/0061683 teaches a method and apparatus for processing substrates at multiple processors using a processing liquid. The disclosed apparatus comprises a controller, the disclosed process is controlled by the controller. However, in contrast to the claimed method and apparatus US 2011/0061683 teaches controlling processing parameters, such as a flow rate and quantity of the processing liquid generated, depending from the number of the processing units simultaneously utilized in the process. 
US 2010/0043830 teaches a method and apparatus for processing substrates at multiple processors using a processing liquid. The disclosed apparatus comprises a controller, the disclosed process is controlled by the controller.
US 2010/0043830 teaches controlling the number of simultaneously used processing stations by controlling wait/start time based on the flow rates of the used fluids. 
None of JP 2007-123393, US 2011/0061683, US 2010/0043830 teach or suggest an apparatus capable of detecting a value of a parameter indicating a state of the first liquid supplied from the liquid supply into the storage or a state of the processing liquid in the storage which is varied as the first liquid is supplied from the liquid supply and capable of determining based on a detection result of the value of the parameter detected by the detector, whether it is possible to supply the processing liquid continuously into a preset number of processors at the same time from the storage under a condition requested by the processors 
None of JP 2007-123393, US 2011/0061683, US 2010/0043830 teach or suggest detecting a value of a parameter indicating a state of the first liquid which is supplied from the liquid supply into the storage or a state of the processing liquid in the storage which is varied as the first liquid is supplied from the liquid supply and determining based on a detection result of the value of the parameter detected by the detector, whether it is possible to supply the processing liquid continuously into a preset number of processors at the same time from the storage under a condition requested by the processors and restricting control of reducing a number of processors which are supposed to perform the liquid processing at the same time with the processing liquid supplied from the storage to be lower than the preset number together when it is not possible to supply the processing liquid continuously into a preset number of processors at the same time from the storage under a condition requested by the processors.
It appears that compare with the claimed apparatus and the claimed method, JP 2007-123393 and US 2011/0061683 take an opposite approach to controlling processing at the apparatuses with multiple processing units. 

US 2010/0043830 provides no teaching or suggestion regarding a detector configured to detect a value of a parameter indicating a state of the first liquid supplied from the liquid supply into the storage or a state of the processing liquid in the storage which is varied as the first liquid is supplied from the liquid supply.
US 2010/00433830 provides no teaching or suggestion regarding a controller configured to control the multiple processors to perform the liquid processing in sequence, wherein the controller determines, based on a detection result of the value of the parameter detected by the detector, whether it is possible to supply the processing liquid continuously into a preset number of processors at the same time from the storage under a condition requested by the processors, and, when it is not possible, the controller performs a simultaneous processing restricting control of reducing a number of processors which are supposed to perform the liquid processing at the same time with the processing liquid supplied from the storage to be lower than the preset number.
US 2010/00433830 provides no teaching or suggestion regarding detecting a value of a parameter indicating a state of the first liquid which is supplied from the liquid supply into the storage or a state of the processing liquid in the storage which is varied as the first liquid is supplied from the liquid supply.
 US 2010/00433830 provides no teaching or suggestion regarding determining, based on a detection result of the detected value of the parameter, whether it is possible to supply the processing liquid continuously into a preset number of 
No teaching or suggestion has been found to arrive to the claimed apparatus and the claimed method.
Claims 1-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711